Title: To James Madison from Alfred G. Moore, 24 June 1815
From: Moore, Alfred G.
To: Madison, James


                    
                        Carlisle Barracks State of PennsylvaniaJune 24th. 1815
                        Sir.
                    
                    I enlisted in the State of Ncarolina County of Cumberland for the term of five years under Capt. Thomas J. Robeson in 3d. Rifle Regt. I Enlisted with the expectation of promotion and was careless then how I enlisted for It was my opinon at that time that war would continue Several years, and was willing to Serve my Country in time of war, but the war is Ended and It is not my desire to continue in the Service in time of peace, if it is please your Excellency to give me my discharge.
                    I Enclose to you a recommendation from my freinds Stating to you my Carracter as I thaught it proper to do so.
                    If it is please your honor to discharge me at this period I Shal ever feel my Self in duty Bound To turn out and defend my Country at any time that there Shal be a call.
                    There is another difficuly I will inform you when the 3d Rifle Regt was Stationed at the City I was taken with an inflamation in my Breast and has Been unable to preform my duty Ever Since. By the hard marching and the weakness of my Constitution it is almost entirely broken. And therefor I concider it no Credit for me to be in the Service in my presant Situation and Therefore I humbly Crave my discharge. Nomore But Remain yours with Respect
                    
                        Sergt Alfred. G. Mooreof Capt W. Coles company,3d Rifle Regtunder the command ofLt. Col. W. S. Hamilton
                    
                    
                        NB. I also Enclose a certificate from my officer I am now under.
                    
                